DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama (US 2009/0022839).
Regarding claim 1, Murayama meets the claimed, A control device for an injection molding machine, (Murayama [0030] describes a controller 29 and the related CPU components) the injection molding machine including a cylinder into which a resin is supplied, and a screw configured to move forward and rearward and rotate inside the cylinder, (Murayama [0028] describes a cylinder 2, rotatable/moving screw 12, and resin pellets) the injection molding machine being configured to perform metering of the resin while the resin is being melted inside the cylinder, by causing the screw to be moved rearward to a predetermined metering position while being forwardly rotated, (Murayama [0005] and [0028] describe metering is performed when the screw is linearly moved and rotated forward) the control device comprising: a pressure acquisition unit configured to acquire a pressure of the resin; (Murayama [0031] describes pressure sensor 8) a measurement unit configured to measure an elapsed time period or an amount of rotation of the screw from when the screw has reached the predetermined metering position; (Murayama [0013] describes a rotation amount detection means for detecting a reverse rotation mount of the screw) a reverse rotation control unit configured to reduce the pressure of the resin by causing the screw to be rotated in reverse (Murayama [0030 describes controller 29 for controlling injection molding and [0037] describes CPU 16 performs control of rotating servomotor 9) based on a reverse rotation time period that was determined beforehand or a reverse rotation amount that was determined beforehand from when the screw has reached the predetermined metering position, (Murayama [0050]-[0051] and [0053] describes performing metering then starting a reverse rotation of the screw until a predetermined rotation amount is met, see also [0062]) and also configured to, in a case that the reverse rotation time period or the reverse rotation amount is not determined, cause the screw to be rotated in reverse from when the screw has reached the predetermined metering position, in order to determine the reverse rotation time period or the reverse rotation amount; and a condition determination unit configured to, in the case that the reverse rotation time period is not determined, determine the reverse rotation time period based on a required time period from when the screw has reached the predetermined metering position until when the pressure of the resin falls to a predetermined target pressure, or configure to, in the case that the reverse rotation amount is not determined, determine the reverse rotation amount based on a required reverse rotation amount from when the screw has reached the predetermined metering position until when the pressure of the resin falls to the target pressure (Murayama [0050]-[0053] describe the reverse rotation amount of the screw is set by determining if a pressure gradient is equal to or less than a predetermined reference value.)
Regarding claim 3, Murayama meets the claimed, The control device for the injection molding machine according to claim 1, wherein the condition determination unit determines the reverse rotation time period or the reverse rotation amount in a manner so as to be less than or equal to a predetermined upper limit value (Murayama [0050]-[0053] describe how the reverse rotation amount is determined so that the pressure gradient is below a predetermined value.)
Regarding claim 7, Murayama meets the claimed, The control device for the injection molding machine according to claim 1, further comprising a notification unit configured to issue at least one of a notification of the reverse rotation time period or the reverse rotation amount determined by the condition determination unit, (Murayama [0052]-[0053] describe the reverse rotation amount is displayed on a screen, see [0019] describing the screen) and a notification to an effect in a case that the pressure of the resin does not reach the target pressure at a point in time when reverse rotation of the screw is stopped based on the reverse rotation time period or the reverse rotation amount (Murayama [0058]-[0062] describe a process of determining if the pressure reached a target value or not when the screw stops and therefore if the molded article is defective or not, [0061] describes that the result of determining if the article is defective or not is displayed on the screen.)
Regarding claim 10, Murayama meets the claimed, The control device for the injection molding machine according to claim 1, wherein the screw is controlled by the reverse rotation control unit, thereby rotating in reverse without moving rearward (Murayama [0050]-[0053] only describes a reverse rotation amount, the screw is not moving rearward during this rotation.)
Regarding claim 8, Murayama meets the claimed, A method of controlling an injection molding machine, (Murayama [0049]-[0053] describe a method of controlling a machine molding algorithm) the injection molding machine including a cylinder into which a resin is supplied, and a screw configured to move forward and rearward and rotate inside the cylinder, (Murayama [0028] describes a cylinder 2, rotatable/moving screw 12, and resin pellets) the injection molding machine being configured to perform metering of the resin while the resin is being melted inside the cylinder, by causing the screw to be moved rearward to a predetermined metering position while being forwardly rotated, (Murayama [0005] and [0028] describe metering is performed in which the screw is linearly moved and rotated forward, [0041] describes the screw is positioned in an axial position prior to reverse rotation beginning) the method comprising: a reverse rotation step of reducing a pressure of the resin by causing the screw to be rotated in reverse (Murayama [0050] describes the reverse rotation of the screw begins at step A5) based on a reverse rotation time period that was determined beforehand or a reverse rotation amount that was determined beforehand (Murayama [0050]-[0053] describe the screw is rotated at a reverse rotation amount which is predetermined in the process described) from when the screw has reached the predetermined metering position, (Murayama [0050] describes metering is carried out in step A4 before the reverse rotation step A5 begins) and in a case that the reverse rotation time period or the reverse rotation amount is not determined, causing the screw to be rotated in reverse based on a predetermined reverse rotational speed or a predetermined reverse rotational acceleration while measuring the pressure of the resin and an elapsed time period or an amount of rotation of the screw, (Murayama [0050]-[0053] describe the process of determining the reverse rotation amount for the screw based on a pressure gradient being less than a predetermined reference value, see step A7) from when the screw has reached the predetermined metering position; (Murayama [0050] describes this process occurs after metering step A4) and a condition determining step of, in the case that the reverse rotation time period is not determined, determining the reverse rotation time period based on a required time period from when the screw has reached the predetermined metering position until when the pressure of the resin falls to a predetermined target pressure, or in the case that the reverse rotation amount is not determined, determining the reverse rotation amount based on a required reverse rotation amount from when the screw has reached the predetermined metering position until when the pressure of the resin falls to the target pressure (Murayama [0050]-[0053] describe the process of determining the reverse rotation amount for the screw based on a pressure gradient being less than a predetermined reference value, see step A7.)
Regarding claim 9, Murayama meets the claimed, The method of controlling an injection molding machine according to claim 8, wherein the screw rotates in reverse without moving rearward (Murayama [0050]-[0053] only describes a reverse rotation amount, the screw is not moving rearward during this rotation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (2009/0022839, as described above) modified by Murayama II (US 2013/0095199, hereinafter referred to as "Murayama II", made of record with the office action dated 6/14/2022).
Regarding claim 2, Murayama describes rotational speed detectors but does not explicitly describe rotating the screw at a predetermined rotational speed and does not meet the claimed, The control device for the injection molding machine according to claim 1, wherein the reverse rotation control unit causes the screw to be rotated in reverse based on a predetermined reverse rotational speed or a predetermined reverse rotational acceleration, in both of a case in which the reverse rotation time period or the reverse rotation amount is determined, and the case in which the reverse rotation time period or the reverse rotation amount is not determined.
Analogous in the field of reverse screw rotation, Murayama II describes a process in which a screw is rotated in reverse according to a predetermined time period and meets the claimed, The control device for the injection molding machine according to claim 1, wherein the reverse rotation control unit causes the screw to be rotated in reverse based on a predetermined reverse rotational speed or a predetermined reverse rotational acceleration, in both of a case in which the reverse rotation time period or the reverse rotation amount is determined, and the case in which the reverse rotation time period or the reverse rotation amount is not determined (Murayama [0040]-[0042] describe a reverse rotation of a screw prior to advancing a screw. [0040] describes that a certain amount of time must pass from when the screw starts reverse rotation to when advancement may begin. This time is determined by the speed of the screw reaching a set speed, see [0041]-[0042].)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the reverse rotation amount determination as described in Murayama with the predetermined speed as described in Murayama II in order to ensure that the time in which the screw is reverse rotated is accurate so that the desired pressure may be reached during reverse rotation, see Murayama II [0040]-[0041].
Regarding claim 6, Murayama meets the claimed, wherein the condition determination unit determines the reverse rotation time period or the reverse rotation amount based on the target pressure specified (Murayama [0050]-[0053] describe the reverse rotation amount of the screw is set by determining if a pressure gradient is equal to or less than a predetermined reference value.)
 Murayama does not describe an operation unit for an operator to set a target pressure and does not meet the claimed, The control device for the injection molding machine according to claim 1, further comprising: an operation unit through which an operator specifies the target pressure; target pressure specified through the operation unit.
Analogous in the field of reverse screw rotation, Murayama II describes a process in which a screw is rotated in reverse and meets the claimed, The control device for the injection molding machine according to claim 1, further comprising: an operation unit through which an operator specifies the target pressure; target pressure specified through the operation unit (Murayama II [0044] describes a reverse rotation of a screw produces a decrease of the resin pressure. Murayama II [0044] describes that the screw is rotated in reverse until a predetermined pressure is met and that the operator may set the predetermined pressure on a screen.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the condition determination unit which determines the rotation amount from the predetermined pressure as described in Murayama with the operation unit allowing an operator to set the predetermined pressure as described in Murayama II in order to allow the pressure to be set appropriately such that the check ring can be closed quickly and steadily, see Murayama II [0044].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama modified by Kuroda (JP-11115017-A, see English translation provided).
Regarding claim 4, Murayama describes measuring reverse rotation amounts and meets the claimed, The control device for the injection molding machine according to claim 1, further comprising: a storage unit configured to store the required time period or the required reverse rotation amount; (Murayama [0034] describes a ROM 28 which stores values including closing timing of the check ring which is the timing of the reverse rotation, [0050] describes storing the rotation amount.)
Murayama does not describe storing multiple values and does not meet the claimed, wherein, in a case that a plurality of required time periods are stored in the storage unit, the condition determination unit determines, as the reverse rotation time period, one of a minimum value, a maximum value, an average value, a median value, and a mode value of the plurality of required time periods, or in a case that a plurality of required reverse rotation amounts are stored in the storage unit, the condition determination unit determines, as the reverse rotation amount, one of a minimum value, a maximum value, an average value, a median value, and a mode value of the plurality of required reverse rotation amounts.
Analogous in the field of injection molding control systems, Kuroda meets the claimed, in a case that a plurality of required rotation amounts are stored in the storage unit, the condition determination unit determines, as the rotation amount, one of a minimum value, a maximum value, an average value, a median value, and a mode value of the plurality of required rotation amounts (Kuroda [0027] describes a trial measurement process for determining and storing an average of many rotational amounts of the screw.) 
Although Kuroda is describing a metering rotation and not a reverse rotation amount, it would have been obvious to a person of ordinary skill in the art to modify the reverse rotation amount calculation of Murayama to include a multiple values and an average of the values as described in Kuroda in order to correct the settings with more optimal values and avoid variation, see Kuroda [0027] and [0028].
Regarding claim 5,  Kuroda further meets the claimed, The control device for the injection molding machine according to claim 4, wherein the condition determination unit determines the reverse rotation time period based on the required time periods obtained by excluding, from among the plurality of the required time periods that are stored in the storage unit, the required time period measured when the injection molding machine is in a predetermined operating state, or the condition determination unit determines the reverse rotation amount based on the required reverse rotation amounts obtained by excluding, from among the plurality of the required reverse rotation amounts that are stored in the storage unit,  the required reverse rotation amount measured when the injection molding machine is in the predetermined operating state (Kuroda [0026]-[0027] describe the trial process for determining a screw rotation amount and describe that only data from when a favorable weight operation is achieved is used.)
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify Murayama to include the averaging of only successful trial amount values as described in Kuroda [0026]-[0027] in order to achieve the correct amount setting and reduce variation, see Kuroda [0026]-[0027].
Response to Arguments
Applicant’s arguments filed 9/14/2022, with respect to the rejections of claims 1-8 under Uchiyama have been fully considered and are persuasive. Examiner agrees that Uchiyama did not teach reverse rotation of the screw but rather taught reverse linear movement. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Murayama, Murayama II, and Kuroda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744